Citation Nr: 1414111	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to service connection for motor neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to September 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied service connection for carpal tunnel syndrome of the right upper extremity and for motor neuropathy of the left upper extremity.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. During the hearing the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.  In May 2011, the Veteran's prior representative submitted additional medical evidence, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  Thereafter, in a February 2012 decision, the Board denied the claims for service connection for carpal tunnel syndrome of the right upper extremity and motor neuropathy of the left upper extremity.

The Veteran appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the February 2012 decision of the Board, and remanded the claims for service connection for carpal tunnel syndrome of the right upper extremity and motor neuropathy of the left upper extremity to the Board for further proceedings consistent with the decision. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Veteran's assertions as to injury and recurring problems associated with both wrists associated with the repetitive motion required in operating a tank are credible and consistent with the circumstances of his service.

3.  The Veteran was treated for bilateral wrist pain during service; he has credibly asserted experiencing continuous bilateral wrist symptomatology since service; and the collective medical opinion and other evidence on the question of medical etiology indicates that the Veteran as likely as not has carpal tunnel syndrome affecting each wrist as a result of injury during his active duty service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral upper extremity disability-specifically, carpal tunnel syndrome affecting the right and left wrists-are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of both claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate these claims has  been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree (10 percent for organic diseases of the nervous system) within a prescribed period post service (one year for organic diseases of the nervous system), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 
 
With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to "chronic" diseases (such as organic diseases of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notwithstanding these provisions, the July 2013 Court decision found that the wrist conditions at issue did not represent any of the chronic diseases enumerated at 38 C.F.R. § 3.309(a) while rejecting the allegation by the appellant that the Board erred in its February 2012 decision in not crediting the Veteran's lay testimony supporting a theory of continuity of symptomatology.   

In a the case of a Veteran who engaged in combat with the enemy in a period of war, service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes, at the outset, that all of the evidence of record, to include in the paper claims file and the paperless, electronic (Virtual VA) file has been reviewed.  (The Virtual VA file contains additional VA clinical reports not physically of record dated through September 2013, some of which reflect evidence of treatment for the wrists.  However, to the extent such evidence is not cumulative of evidence previously of record describing the nature of current wrist disability, no prejudice accrues to the Veteran on the basis of such evidence not being considered initially in an adjudication by the RO given the favorable resolution of his appeal herein.)  

The essential assertion of the Veteran is that the due to repetitive motion required in operating a tank during service-with such duty corroborated by the Veteran's Military Occupational Specialty listed on his DD Form 214-he has developed current disability associated with bilateral carpal tunnel syndrome (or related pathology).  The DD Form 214 also reflects a decoration, the Army Commendation Medal with Combat Distinguishing "V" Device, reflective of combat service, and indicia that the Veteran served in Kuwait/Iraq in support of Operation Iraqi Freedom.   

Service treatment reports and examination reports dated in July 2005 shortly prior to service separation reflect complaints of bilateral wrist pain, with one such report documenting that the Veteran specifically attributed such pain to the repetitive motion required in operating a tank.  Following an examination, the assessment was wrist pain secondary to overuse (by history), and the recommended treatment was over-the-counter medication as directed by label, reduction in use of the hands when flare-ups occur, and a wrist brace if necessary.  

The post service includes a private clinical report dated in May 2011 containing the conclusion by the physician-said to have been based on review of the record-that  the Veteran had bilateral carpal tunnel syndrome that was at least as likely as not due to his military service.  Moreover, as noted in the July 2013 Court decision but not specifically referenced in the February 2012 decision, the physician who rendered this opinion directly attributed the wrist conditions at issue to "repetitive and forceful use of the hands and wrist[s] [coincident with] driving and maintaining a tank." 

The record also reflects a negative opinion by the VA clinician who conducted a January 2009 VA examination.  After stating that the Veteran was "symptom free" until 2007, the clinician attributed the Veteran's wrist symptoms to using the computer "a lot" after service and other post-service job related trauma.  

The Veteran, to include in sworn testimony to the undersigned, has disputed the rationale for the negative opinion above, and in fact contends  that the wrist symptoms that he first noted in service continued immediately thereafter and have continued to the present time, and that the post-service wrist symptoms represented a "recurrence" of the same wrist symptoms he experienced during service.  Moreover, he asserted that the repetitive motion associated with operating a tank was far more frequent and intense than any post-service repetitive motion, such as with using a computer.  Finally as explanation for the lack of additional treatment in service, that Veteran explained that he was reluctant to seek such treatment given the stigma associated with asking for such treatment during combat operations.  The Veteran also testified that similar intimidation-or lack of understanding-with the "VA system" prevented him from seeking earlier post-service treatment. 

The Board notes that the Veteran is competent to report matters within his personal knowledge-such as events that occurred in service, as well as the nature, onset, and continuity of his wrist symptoms.  See, e.g.,  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As indicated, the Veteran has asserted that this wrist pain began in service due to repetitive use associated with operating a tank and has continued ever since.  Moreover, to the extent that the July 2005 service treatment reports reflecting treatment for wrist pain represent only isolated treatment, the lack of any evidence of further treatment during service is reasonably explained, given the necessity of not impeding the successful completion of combat operations.  As such, and given the official service department document corroborating in-service duty operating a tank, as well as duty in combat, the Board finds that the Veteran's assertions as to injury and continuous wrist problems associated with the repetitive motion required to operate a tank are consistent with the circumstances of his military service, and, hence, credible.  See 38 U.S.C.A. § 1154(b).  The Board finds no reason to question the veracity of the Veteran's assertions in this regard. 

Furthermore, as to the question of whether the Veteran's current bilateral carpal tunnel syndrome is medically related to the in-service injury and continuing wrist problems during service, considering the medical evidence and opinions discussed above in the light of the Veteran's written assertions and hearing testimony-which, again, the Board finds no reason to question-the Board finds that the positive and negative medical opinion and other evidence on this point is relatively evenly balanced.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises, as in the instant case, regarding such matters as service incurrence, this  reasonable doubt must be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Given the facts noted above, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the criteria for service connection , the criteria for service connection for bilateral upper extremity disability-specifically, carpal tunnel syndrome affecting the right and left wrists-are met.  


ORDER

Service connection for carpal tunnel syndrome affecting the right and left wrists is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


